Exhibit 10.3

 

ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
Ralph E. Jones III, an employee of a subsidiary of the Company on the date
hereof (the “Option Holder”), the option to purchase common shares, $0.01 par
value per share, of the Company (“Shares”), upon the following terms:

 

WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company’s 2002 Long Term Incentive
and Share Award Plan (the “Plan”);

 

(a)   Grant.  The Option Holder is hereby granted an option (the “Option”) to
purchase 100,000 Shares (the “Option Shares”) pursuant to the Plan, the terms of
which are incorporated herein by reference.  The Option is granted as of July 1,
2003 (the “Date of Grant”) and such grant is subject to the terms and conditions
herein and  the terms and conditions of the applicable provisions of the Plan. 
This Option shall not be treated as an incentive stock option as defined in
Section 422 of the Internal Revenue Code of 1986, as amended.  In the event of
any conflict between this Agreement and the Plan, the Plan shall control.

 

(b)   Status of Option Shares.  The Option Shares shall upon issue rank equally
in all respects with the other Shares.

 

(c)   Option Price.  The purchase price for the Option Shares shall be, except
as herein provided, $34.71 per Option Share, hereinafter sometimes referred to
as the “Option Price,” payable immediately in full upon the exercise of the
Option.

 

(d)   Term of Option.  The Option may be exercised only during the period (the
“Option Period”) set forth in paragraph (f) below and shall remain exercisable
until the tenth anniversary of the Date of Grant.  Thereafter, the Option Holder
shall cease to have any rights in respect thereof.  The right to exercise the
Option shall be subject to sooner termination as provided in paragraph (j)
below.

 

(e)   No Rights of Shareholder.  The Option Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder in the Company, either at law or in
equity.

 

(f)    Exercisability.  Except as otherwise set forth in paragraph (j) below,
the Option shall become exercisable as to one third of the Option Shares on the
Date of Grant, as to an additional one-third of the Option Shares on the first
anniversary of the Date of Grant, and as to the final one-third of the Option
Shares on the second anniversary of the Date of Grant, in each case subject to
paragraph (j) below.  Subject to paragraph (j) below, the Option may be
exercised at any time or from time to time during the Option Period in regard to
all or any portion of the Option which is then exercisable, as may be adjusted
pursuant to paragraph (g) below.

 

--------------------------------------------------------------------------------


 

(g)   Adjustments for Recapitalization and Dividends.  In the event that, prior
to the expiration of the Option, any dividend in Shares, recapitalization, Share
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other such change affects the
Shares such that they are increased or decreased or changed into or exchanged
for a different number or kind of shares, other securities of the Company or of
another corporation or other consideration, then in order to maintain the
proportionate interest of the Option Holder and preserve the value of the
Option, (i) there shall automatically be substituted for each Share subject to
the unexercised Option the number and kind of shares, other securities or other
consideration (including cash) into which each outstanding Share shall be
changed or for which each such Share shall be exchanged, and (ii) the exercise
price shall be increased or decreased proportionately so that the aggregate
purchase price for the Shares subject to the unexercised Option shall remain the
same as immediately prior to such event.

 

(h)   Nontransferability.  The Option, or any interest therein, may not be
assigned or otherwise transferred, disposed of or encumbered by the Option
Holder, other than by will or by the laws of descent and distribution.  During
the lifetime of the Option Holder, the Option shall be exercisable only by the
Option Holder or by his or her guardian or legal representative. 
Notwithstanding the foregoing, the Option may be transferred by the Option
Holder to members of his or her “immediate family “ or to a trust or other
entity established for the exclusive benefit of solely one or more members of
the Option Holder’s “immediate family.”  Any Option held by the transferee will
continue to be subject to the same terms and conditions that were applicable to
the Option immediately prior to the transfer, except that the Option will be
transferable by the transferee only by will or the laws of descent and
distribution.  For purposes hereof, “immediate family” means the Option Holder’s
children stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brother and sisters), in laws, and
relationships arising because of legal adoption.

 

(i)    Exercise of Option.  In order to exercise the Option, the Option Holder
shall submit to the Company an instrument in writing signed by the Option
Holder, specifying the whole number of Option Shares in respect of which the
Option is being exercised, accompanied by payment, in a manner acceptable to the
Company (which shall include a broker assisted exercise arrangement), of the
Option Price for the Option Shares for which the Option is being exercised. 
Payment to the Company in cash or Shares already owned by the Option Holder
(provided that the Option Holder has owned such Shares for a minimum period of
six months or has purchased such Shares on the open market) and having a total
Fair Market Value (as defined below) equal to the exercise price, or in a
combination of cash and such Shares, shall be deemed acceptable for purposes
hereof.  Option Shares will be issued accordingly by the Company, and a share
certificate dispatched to the Option Holder within 30 days.

 

The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value (or if any Shares are not publicly traded, an amount equal to the
book value per share at the end of the most recent fiscal quarter) multiplied by
the fraction of the fractional

 

2

--------------------------------------------------------------------------------


 

share which would otherwise have been issued hereunder.  Anything to the
contrary herein notwithstanding, the Company shall not be obligated to issue any
Option Shares hereunder if the issuance of such Option Shares would violate the
provision of any applicable law, in which event the Company shall, as soon as
practicable, take whatever action it reasonably can so that such Option Shares
may be issued without resulting in such violations of law.  For purposes hereof,
Fair Market Value shall mean the mean between the high and low selling prices
per Share on the immediately preceding date (or, if the Shares were not traded
on that day, the next preceding day that the Shares were traded) on the
principal exchange on which the Shares are traded, as such prices are officially
quoted on such exchange.

 

(j)    Termination of Service.  In the event the Option Holder ceases to be an
employee of the Company for any reason, except due to the Option Holder’s death
or Permanent Disability (as defined in the Employment Agreement between the
Option Holder and Arch Insurance Group Inc., dated as of June 4, 2003 (the
“Employment Agreement”)) or due to a termination of the Option Holder’s
employment by the Company for Cause (as defined in the Employment Agreement),
the Option, to the extent then exercisable, may be exercised for 90 days
following termination of employment (but not beyond the Option Period).  To the
extent the Option is not exercisable at the time of termination of employment,
the Option shall be immediately forfeited.  For purposes of this Option, service
with any of the Company’s Subsidiaries (as defined in the Plan) shall be
considered to be service with the Company.  In the event of a termination of the
Option Holder’s employment for Cause, the Option shall immediately cease to be
exercisable and shall be immediately forfeited.  In the event the Option Holder
ceases to be an employee of the Company due to the Option Holder’s death or
Permanent Disability, the Option shall become immediately exercisable in full
and shall continue to be exercisable by the Option Holder (or his or her
Beneficiary in the event of death) for a period of three years following such
termination of employment (but not beyond the Option Period).

 

(k)   Obligations as to Capital.  The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under the Option.

 

(l)    Transfer of Shares.  The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions hereof.

 

(m)  Expenses of Issuance of Option Shares.  The issuance of stock certificates
upon the exercise of the Option in whole or in part, shall be without charge to
the Option Holder.  The Company shall pay, and indemnify the Option Holder from
and against any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the exercise of the Option in whole or in part or the
resulting issuance of the Option Shares.

 

(n)   Withholding.  No later than the date of exercise of the Option granted
hereunder, the Option Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by

 

3

--------------------------------------------------------------------------------


 

law to be withheld upon the exercise of such Option and the Company shall, to
the extent permitted or required by law, have the right to deduct from any
payment of any kind otherwise due to the Option Holder, federal, state and local
taxes of any kind required by law to be withheld upon the exercise of such
Option.

 

(o)   References.  References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.

 

(p)   Notices.  Any notice required or permitted to be given under this
agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

Arch Capital Group Ltd.:

Wessex House, 3rd Floor

45 Reid Street

Hamilton HM 12 Bermuda

Attn:  Secretary

 

If to the Option Holder:

 

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

 

(q)   Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.

 

(r)    Entire Agreement.  This agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this agreement and the Plan.

 

(s)   Counterparts.  This agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ John D. Vollaro

 

 

 

 

 

 

/s/ Ralph E. Jones III

 

 

Ralph E. Jones III

 

5

--------------------------------------------------------------------------------